PER CURIAM.
The trial court’s finding by clear and convincing evidence1 that Rosefsky effected a valid, unconditional gift to his wife is supported by ample competent evidence in the record. See Winner v. Winner, 370 So.2d 845 (Fla. 3d DCA 1979). Hence, it may not be disturbed on appeal. Strawgate v. Turner, 339 So.2d 1112, 1113 (Fla.1976); City of Miami Beach v. Sussman, 376 So.2d 1218, 1219 (Fla. 3d DCA 1979); Placet, Inc. v. Ashton, 368 So.2d 404, 409 (Fla. 3d DCA 1979), cert. denied, 378 So.2d 343, 347 (Fla.1979).
There was likewise no error in the denial of the appellant’s motion for new trial based on allegedly newly discovered evi*584dence. 38 Fla.Jur.2d New Trial §§ 63, 65 (1982).
Affirmed.

. We do not decide whether this burden of proof was correctly placed upon the appellee below.